 Case 4:20-cv-00165-ALM Document 16 Filed 05/12/20 Page 1 of 3 PageID #: 428



     IN THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

MARK HAMMERVOLD                                §
                                               §
       Plaintiff                               §
                                               §        No. 4:20-CV-00165-ALM
       v.                                      §
                                               §
DIAMONDS DIRECT USA OF                         §
DALLAS, LLC; DAVID BLANK;                      §
DIAMOND CONSORTIUM, INC.                       §
d/b/a THE DIAMOND DOCTOR; and                  §
JEWELERS MUTUAL INSURANCE                      §
COMPANY                                        §

            PLAINTIFF’S UNOPPOSED MOTION TO APPEAR REMOTELY
                    FOR CASE MANAGEMENT CONFERENCE

       Pursuant to General Order 20-03, the Plaintiff, Mark Hammervold, respectfully requests

permission from the Court to appear telephonically, or through other remote means preferred by

the Court, for the June 26, 2020 Rule 16 management conference.

       This Court has set the Rule 16 management conference for 11:00 am on June 26, 2020 and

has ordered that lead counsel and all unrepresented parties “shall be present.”

       The Eastern District’s latest general order on court operations during the COVID-19

pandemic (General Order 20-30) permits individual judges to hold bench trials, in-person hearings,

scheduling conferences, and other court proceedings as they deem appropriate, but also provides

that “Counsel may seek relief from those matters by appropriate motions.” The order also indicates

that the “use of telephonic or video proceedings are welcomed where such are deemed appropriate

by the presiding judge.”

       Plaintiff resides in Elmhurst, Illinois (a suburb of Chicago). Plaintiff is subject to an Illinois

shelter-in-place order, and Plaintiff has also been taking every possible precaution to limit his

potential exposure to the coronavirus because his wife is in a high-risk category (she is pregnant).


                                                   1
    Case 4:20-cv-00165-ALM Document 16 Filed 05/12/20 Page 2 of 3 PageID #: 429



         At present, Texas law will not permit Plaintiff to attend the June 26, 2020 Rule 16

management conference in person. Governor Abbott’s Executive Order (GA-20)1 mandates a 14-

day self-quarantine for air travelers entering Texas from the City of Chicago, Illinois.2 While it is

possible that Illinois’ situation will improve, such that this restriction will be lifted by June,

Governor Pritzker (IL) stated on Monday that he does not expect Illinois’ peak to come until mid-

June.3

         Regardless of whether Illinois or Texas law changes between now and June to permit

Plaintiff to lawfully travel from Illinois to Texas to attend the Rule 16 management conference in

person, Plaintiff respectfully submits that traveling during this time presents an unnecessary risk

of contracting the coronavirus.

         The Parties have scheduled a call for the Rule 26(f) conference, and it is expected that the

Parties will be able to work together collegially and reach agreements on many case management

issues in advance of the Rule 16 conference.

         Prior to filing this Motion, the Plaintiff conferred with the Defendants, and none of the

Defendants oppose this request.

         If given permission to participate remotely, the Plaintiff will participate by telephone,

videoconference, or whatever other remote means are preferred by the Court.




1
  https://www.dps.texas.gov/COVIDtravel/
2
  Illinois now has the third most cases in the country after New York and New Jersey.
3
  https://www.washingtonexaminer.com/politics/pritzker-says-expected-peak-in-covid-19-cases-pushed-to-mid-june

                                                      2
    Case 4:20-cv-00165-ALM Document 16 Filed 05/12/20 Page 3 of 3 PageID #: 430



                                                         RESPECTFULLY SUBMITTED,

                                                         s/Mark Hammervold4
                                                         Mark Hammervold, IL #6320744
                                                         155 S. Lawndale Ave.
                                                         Elmhurst, IL 60126
                                                         (T) 405.509.0372
                                                         (F) 615.928.2264
                                                         mark@hammervoldlaw.com


                                          CERTIFICATE OF SERVICE
           The undersigned hereby certifies that on May 12, 2020, a true and correct copy of the

foregoing filing was served upon all counsel of record via the Court’s ECF system.

                                                                       /s/ Mark Hammervold




4
    Mark Hammervold is admitted to practice in this district, but is representing himself pro se in this case.

                                                             3
